In an action to recover damages for personal injuries, the defen*341dant appeals from an order of the Supreme Court, Kings County (Aronin, J.), dated November 26, 2002, which denied its motion for leave to amend its answer to assert two additional affirmative defenses.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the proposed amended answer, in the form annexed to the defendant’s moving papers, is deemed served upon the plaintiff upon service of a copy of this decision and order.
The Supreme Court should have granted the defendant’s motion for leave to serve an amended answer asserting two additional affirmative defenses. Leave to amend a pleading should be freely granted (see CPLR 3025 [b]) where, as here, the proposed amendment is not palpably insufficient or patently devoid of merit, and will not prejudice or surprise the opposing party (see Consolidated Payroll Servs. v Berk, 18 AD3d 415 [2005]; Santori v Met Life, 11 AD3d 597 [2004]; Ortega v Bisogno & Meyerson, 2 AD3d 607 [2003]; Ogilvie v McDonald’s Corp., 294 AD2d 550 [2002]). Prudenti, P.J., Adams, Krausman and Spolzino, JJ., concur.